Case 2:20-cv-00296-SPC-MRM Document 6 Filed 07/07/20 Page 1 of 3 PageID 30




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

JEFFREY SCOTT,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-296-FtM-38MRM

CHARLOTTE COUNTY SHERIFF’S
OFFICE and CHARLOTTE COUNTY
JAIL,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        This matter is before the Court on sua sponte review of the file.                         Plaintiff,

incarcerated in the Charlotte County Jail, initiated this civil rights action under 42 U.S.C.

§ 1983 over events that occurred when he was a pretrial detainee in the Charlotte County

Jail from July 3 through July 11, 2019. Plaintiff also moves to proceed in forma pauperis.

(Doc. 4). For the below reasons, the Court dismisses the Complaint under 28 U.S.C. §

1915(e)(2)

        A court must review a complaint and dismiss it at any time if the case is frivolous

or fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2). The

first standard includes claims based on “an indisputedly meritless legal theory,” or claims

where the “factual contentions are clearly baseless.” Neitzke v. Williams, 490 U.S. 319,

325 (1989). The second standard is the familiar standard for a motion to dismiss under




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00296-SPC-MRM Document 6 Filed 07/07/20 Page 2 of 3 PageID 31




Federal Rule of Civil Procedure 12(b)(6). In making a § 1915(e) review, courts liberally

construe pro se complaints and hold them to a less stringent standard than pleadings that

attorneys draft. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted).

       In his Complaint, Plaintiff alleges he was released by a judge in open court but was

held in jail for days after his release. Plaintiff only names the Charlotte County Jail and

the Charlotte County Sheriff’s Department (CCSO) as Defendants. However, CCSO

cannot be sued under Florida law and will be dismissed. See Graham v. Lee Cty. Sheriff's

Dep't, No. 208-CV-615-FTM-29SPC, 2009 WL 1605347, at *1 (M.D. Fla. June 8, 2009)

(dismissing Lee County Sheriff’s Department because the Department was not a legal

entity). Otherwise the Complaint provides no factual basis to support his claims nor

organizes the claims into separate counts. For instance, the Complaint states there is

lots of evidence to prove that someone did something wrong. (Doc. 1 at 4). Beyond this

vague and conclusory assertion, there are no facts to support Plaintiff’s claims.

       The Complaint also alludes to Defendants mishandling Plaintiff’s internal

grievances. Even if true, there is no § 1983 liability. Any official’s failure to process,

investigate, or respond to a detainee’s internal grievance is not a constitutional violation.

See Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (“[T]he Constitution creates no

entitlement to grievance procedures or access to any such procedure voluntarily

established by a state.”). Plaintiff has no constitutionally protected liberty interest in the

Charlotte County Jail’s grievance procedures.

       For the above reasons, the Court dismisses the Complaint under § 1915(e)(2). It

will, however, allow Plaintiff to file an amended complaint. If Plaintiff does so, he must

follow the minimum requirements for pleadings, so Defendants and the Court can discern




                                              2
Case 2:20-cv-00296-SPC-MRM Document 6 Filed 07/07/20 Page 3 of 3 PageID 32




what he is claiming and frame responses. See Fed. R. Civ. P. 8(a)(2) (requiring a

pleading to contain “a short and plain statement of the claim showing that the pleader is

entitled to relief”); Fed. R. Civ. P. 10 (requiring a party to “state its claims or defenses in

numbered paragraphs, each limited as far as practicable to a single set of

circumstances”).

       Accordingly, it is now

       ORDERED:

       1. Plaintiff Jeffrey Scott’s Complaint is DISMISSED without prejudice.

       2. Plaintiff may file an amended complaint by July 21, 2020. If Plaintiff         does

          not file a timely amended complaint or explain why he cannot do so, the

          Court will dismiss this case without further notice.

       DONE and ORDERED in Fort Myers, Florida this 7th day of July 2020.




SA: FTMP-2
Copies: All Parties of Record




                                              3
